Citation Nr: 0110933	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for traumatic arthritis of the right 
acromioclavicular joint with impingement syndrome, right 
shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active service from March 1970 to April 
1994.

This matter was previously before the Board of Veterans' 
Appeals (Board) in September 1999, on appeal from an August 
1996 rating decision of the Houston, Texas,  Department of 
Veterans Affairs (VA) Regional Office (the RO).  

In September 1999, the Board denied the appellant's claim of 
entitlement to a disability evaluation greater than 10 
percent for the residuals of a fracture of the right wrist 
and also denied the appellant entitlement to service 
connection for hearing loss.  The issue of entitlement to an 
increased disability rating for traumatic arthritis of the 
right acromioclavicular joint with impingement syndrome, 
right shoulder was remanded to the RO for further 
development.

In an October 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the previously assigned 20 percent 
disability rating for traumatic arthritis of the right 
acromioclavicular joint with impingement syndrome, right 
shoulder.  The appellant's claims folder was returned to the 
Board. 

Other issues

In October 2000, the RO granted service connection for a 
tender scar of the right shoulder and assigned a 10 percent 
disability rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2000).  To the Board's knowledge, the appellant has not 
expressed disagreement with the assigned disability rating.     

The Board observes that through a March 2001 written brief 
presentation submitted by his representative, the appellant 
has proffered argument regarding a claim for an increased 
rating for the residuals of a fracture of the right wrist.  
However, that claim was denied in the Board's September 1999 
decision.  Accordingly, that claim is not before the Board 
for appellate review.  If the appellant wishes to reopen that 
claim, he should contact the RO.

As to the claim of entitlement to service connection for 
hearing loss, as noted above the Board denied the claim in 
its September 1999 decision.  The claim was denied based upon 
the finding that the claim was not well grounded, within the 
meaning of the then applicable law.  See Morton v. Derwinski, 
12 Vet. App.  477 (1999).

Subsequent to the Board's September 1999 decision, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was made 
law.  In effect, the VCAA eliminated the requirement that 
those seeking VA benefits submit claims that are "well 
grounded," and mandated that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A). 

Relevant to the Board's September 1999 denial of the claim 
for hearing loss, the VCAA also provides for review of claims 
that were denied as not well grounded, provided they became 
final during the period beginning on July 14, 1999 and ending 
on the date of the enactment of the VCAA, November 9, 2000.  
Id., 114 Stat. at 2099.  

Because it appears that the September 1999 denial of the 
appellant's claim for hearing loss became final within the 
time period as specified in the cited provision of the VCAA, 
the Board refers the question of review of the claim for 
hearing loss to the RO for appropriate action under the VCAA.  
See VAOPGCPREC 3-2001, January 22, 2001; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



FINDING OF FACT

The appellant's right shoulder disability is characterized by 
pain and loss of range of motion.

CONCLUSION OF LAW

The criteria for a rating in excess of the currently assigned 
20 percent for traumatic arthritis of the right  
acromioclavicular joint with impingement syndrome have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5203  (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a disability rating greater than 20 
percent for arthritis of the right acromioclavicular joint 
with impingement syndrome.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

For the sake of clarity, the Board will first review the 
applicable law and VA regulations.  The Board will then 
briefly review the factual evidence of record, and proceed to 
its analysis of the claim.  Additional facts and law will be 
discussed where appropriate in the context of the Board's 
analysis of the issue on appeal.

Relevant law and regulations

Rating disabilities - in general

By law, the appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155 (West 1991); 38 C.F.R. § 3.321(a) and 4.1 
(2000).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2000).

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21 (2000).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When a veteran's disability rating claim has been in 
continuous appellate status since the original assignment of 
service connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Pertinent schedular criteria

The appellant's right shoulder disability is currently 
assigned a 20 percent rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5010 [traumatic arthritis] 
and 5203 [impairment of clavicle or scapula].  

Under Diagnostic Code 5010, arthritis which is due to trauma 
and substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned. Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id.

Under Diagnostic Code 5203, a 20 percent disability rating is 
warranted where there is dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement. These ratings apply to either the major or minor 
upper extremity.  The maximum rating for impairment of the 
clavicle and scapula is 20 percent for both the major and 
minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the arm is evaluated under 38 C.F.R. 
§ 4.71a, under Diagnostic Code 5201.  Under this provision, a 
20 percent rating is assigned when there is limitation of 
motion of the major or minor arm at shoulder level.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent 
evaluation is assigned for limitation of motion of the minor 
arm to midway between the side and shoulder level, and a 30 
percent rating is warranted when there is limitation of 
motion of the major arm midway between the side and shoulder 
level.  A 30 percent evaluation is assigned for limitation of 
motion of the minor arm to 25 degrees from the side and a 40 
percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  

Rating musculoskeletal disabilities

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

VA's duty to assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which provides that upon 
receipt of a complete or substantially complete application, 
the Secretary of VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, §  4, 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); See also 38 C.F.R. 
§§ 3.102, 4.3 (2000).

Factual Background

Various service department and VA medical records reflect 
that the appellant's right upper extremity is his major or 
dominant extremity.  

The record reflects that while serving on active duty in May 
1973, the appellant underwent surgical procedure for 
correction of a dislocated right shoulder which was sustained 
in a motorcycle accident.  The surgical report reveals that 
an open reduction of a right acromioclavicular separation was 
completed with internal fixation by a surgical screw.  In 
August 1973, the surgical screw was removed.  During a 
service department physical examination in June 1990, the 
right acromioclavicular joint was noted to be somewhat 
sclerotic with some irregularity and osteophytic formation 
indicative of degenerative changes.  

The appellant's pre-retirement physical examination of 
October 1993 reveals that he then complained of limitation of 
motion and experiencing shoulder pain with temperature 
changes.  He reported that he was not then under medication.  

The appellant filed a claim for service connection on April 
18, 1996.  By rating decision dated in August 1996, service 
connection was granted for arthritis of the right wrist and 
the right shoulder.  A 10 percent disability evaluation was 
assigned, based on the service medical records.  The 
appellant filed a Notice of Disagreement with that decision 
later in August 1996.  

The appellant underwent a VA physical examination in October 
1996.  He complained of residual stiffness in his right 
shoulder that did not require ongoing medication or 
orthopedic devices.  Upon clinical evaluation, a healed 
incision was noted over the acromioclavicular joint.  No 
atrophy was noted.  External rotation was from zero to 80 
degrees; internal rotation was from zero to 80 degrees.  
Shoulder flexion was from zero to 170 degrees, and abduction 
was from zero to 170 degrees. He demonstrated good right 
shoulder strength and there was no pain with forced abduction 
beyond 90 degrees.  The acromioclavicular joint was noted to 
be "slightly prominent" on the right as compared with the 
left.  The appellant was diagnosed to have a history of an 
acromioclavicular joint separation, post-operative status.  
Radiographic examination revealed ossification between the 
clavicle and the coracoid process.  

Another VA examination was completed in April 1998.  The 
appellant reported that any kind of overhead work exacerbated 
his right shoulder pain.  Upon clinical examination, the 
appellant was noted to have tenderness along the anterior 
acromion and was also noted to have impingement symptoms.  
Radiographic examination noted the presence of degenerative 
changes in the acromioclavicular joint including joint space 
narrowing and increased sclerosis and a possible loose body.  
In part, he was diagnosed to have post-traumatic arthritis of 
the right acromioclavicular joint and impingement syndrome of 
the right shoulder secondary to the acromioclavicular joint 
injury.  [The Board observes that "impingement syndrome" 
may be defined as "the progressive pathologic changes 
resulting from mechanical encroachment of the acromion, 
coracoacromial ligament, coracoid process, or 
acromioclavicular joint on the rotator cuff, including 
reversible edema and hemorrhage, fibrosis, tendinitis, pain, 
bone spur formation and tendon rupture."  See Dorland's 
Illustrated Medical Dictionary (28th ed. 1994) 1632].   

Another VA physical examination was completed in July 1998.  
The appellant reported that he was employed as a civilian at 
an Air Force base.  The examination itself was limited to an 
evaluation of the appellant's right knee.

In a February 1999 rating decision, the appellant's right 
shoulder disability was redenominated as  traumatic arthritis 
of the right acromioclavicular joint with impingement 
syndrome, right shoulder.  A 20 percent disability rating was 
assigned, effective from April 18, 1996.


As directed by the Board's September 1999 remand, the 
appellant underwent a further VA examination in April 2000.  
The appellant reported increased and daily discomfort in 
performing overhead work.  He stated that he had increased 
night pain and pain with repetitive overhead activity, as 
well as pain with rotational activity and at rest. The 
examiner characterized the appellant's pain symptoms as being 
from moderate to moderately severe, including several daily 
pain episodes that were not well controlled by medications.  

Upon clinical examination, the appellant was noted to have a 
well-healed, minimally tender irregular scar over the 
acromioclavicular joint.  Crepitus was noted in the 
acromioclavicular joint.  Upon range of motion testing, the 
appellant was able to perform forward elevation to 160 
degrees, abduction to 150 degrees, external and internal 
rotation to 60 degrees.  He was noted to have pain throughout 
the arc of motion, particular above the 90 degrees point at 
forward elevation and 90 degrees of abduction.  Radiographic 
examination detected progression of the previously noted 
arthritic changes in the acromioclavicular joint and 
enlargement of an inferior acromial spur.  The appellant was 
diagnosed to have post-traumatic arthritis of the right 
acromioclavicular joint, post-operative repair of an 
acromioclavicular separation, and decreased range of motion 
and painful arc of motion of the right shoulder, including 
impingement syndrome.  

As noted in the Introduction, service connection for a tender 
scar of the right shoulder was granted by the RO in an 
October 2000 rating decision.

Analysis

Preliminary matter - duty to assist

As a preliminary matter, and as was noted above, the VCAA was 
enacted during the pendency of this matter, and provides in 
part that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
VCAA also provides that VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain.  The VCAA also provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  See VCAA, supra.  

The Board's remand directive of September 1999 was sent to 
the appellant.  He reported as directed for the April 2000 VA 
examination of his shoulder.  Following the Board's September 
1999 remand, the appellant was apprised by letter to provide 
the names and address of all health care providers who had 
treated him for a right shoulder disability.  No further 
information has been forthcoming from the appellant as to the 
identity of his health care providers.

The appellant and his representative have been accorded ample 
opportunity to present evidence and argument.  There is no 
indication of record that evident which is pertinent to this 
issue exists but has not been obtained.  The Board is 
therefore of the opinion that the provisions of the VCAA have 
been satisfied, as it does not appear that any further 
information is available which would substantiate the 
appellant's claim.  See 38 U.S.C.A. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).     

Discussion

(i.)  Schedular rating 

As an initial matter, the Board observes that in addition to 
the 20 percent currently assigned for traumatic arthritis of 
the right acromioclavicular joint with impingement syndrome, 
right shoulder under Diagnostic Codes 5010 and 5203, a 10 
percent disability rating is in effect for a tender scar of 
the right shoulder.  Moreover, a 10 percent rating is also in 
effect for degenerative arthritis of the cervical spine.  In 
evaluating the service-connected right shoulder disability 
which is currently on appeal, the Board is mindful of the VA 
antipyramiding regulation, 38 C.F.R. § 4.14 (2000) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  See also Fanning v. Brown, 4 Vet. App. 225, 
230-1 (1993).  

As discussed above, the appellant's service-connected 
traumatic arthritis of the right acromioclavicular joint with 
impingement syndrome is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, based upon arthritis of the right 
shoulder, which in turn is evaluated upon the resulting 
limitation of motion under Diagnostic Code 5203.  The Board 
observes that the maximum rating for impairment of the 
clavicle and scapula under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 is 20 percent, which is currently assigned.  

Since a 20 percent evaluation is in effect for the 
appellant's service-connected right shoulder disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5203, the appellant is not entitled to a 
higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
the Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

(ii.)  Rating under another diagnostic code

The Board has explored the possibility of assigning a higher 
disability rating under the provisions of another diagnostic 
code, specifically  Diagnostic Code 5201.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board will consider whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5201, limitation of motion of arm, is 
potentially available.  A 20 percent rating is assigned when 
motion of the arm is limited at the shoulder level.  In order 
for a 30 percent rating to be assigned under that code, the 
symptoms would need to approximate limitation of motion to 
the extent of midway between the side and shoulder level.  A 
40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side. 

Examining the competent clinical findings in light of the 
provisions Diagnostic Code 5201 reveals the following ranges 
of motion (with resulting loss of normal range of motion); 
see 38 C.F.R. § 4.71, Plate I:

Movement
October 1996
April 2000
Forward Flexion 
(Elevation)
170 degrees (-10 
degrees)
160 degrees (-20 
degrees)
Abduction
170 degrees (-10 
degrees)
150 degrees (-30 
degrees)
External Rotation
80 degrees (-10 
degrees)
60 degrees (-30 
degrees)
Internal Rotation
80 degrees (-10 
degrees)
60 degrees (-30 
degrees)

These clinical findings do not approximate the requisite loss 
of range of motion that support the assignment of a 
disability rating of even 20 percent.  In all categories of 
movement, the appellant's range of motion studies have not 
been shown movement which is limited even to shoulder level.  

The Board has been unable to identify any other Diagnostic 
Code which might be appropriate to the appellant's service-
connected disability, and the appellant has identified none.

(iii.) Conclusion

In summary, for the reasons and bases articulated above, the 
Board has concluded that the preponderance of the evidence is 
against an increased disability rating for the appellant's  
traumatic arthritis of the right acromioclavicular joint with 
impingement syndrome, right shoulder.  The benefit sought on 
appeal is accordingly denied. 


ORDER

A increased disability evaluation traumatic arthritis of the 
right acromioclavicular joint with impingement syndrome is 
denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

